UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1425



REBECCA GRIFFIN,

                                            Plaintiff - Appellant,


          versus


JOHN W. ANDERSON, Sheriff; SHERIFF’S OFFICE,
Baltimore County; R. JAY FISHER, Sheriff;
CAPTAIN HUSON; LEWIS F. SHAPIRO; EDWARD J.
FRIEDMAN; ROYREAL S. RHINES; JOHN H. RHINES;
JOHN H. GRIFFIN; JAMES E. STANCIL; STANCIL &
RHINES LAW OFFICES; STEWART D. SACHS REAL
ESTATE, LLC; NICHOLAS J. PISTOLAS; KIRK D.
CRAWLEY; FREDERICK L. BIERER; LAW OFFICES OF
BIERER & MARGOLIS, P.A.; IRVIN STANLEY SASS,
of Baltimore Auction Company; OFFICE OF THE
SHERIFF, of Baltimore County; LAW OFFICES OF
WEINSTOCK, FRIEDMAN & FRIEDMAN, P.A.,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (CA-05-591-1)


Submitted:   September 27, 2005       Decided:   September 29, 2005


Before LUTTIG, MOTZ, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.
Rebecca Griffin, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

          Rebecca Griffin seeks to appeal the district court’s

order dismissing her complaint alleging claims under 42 U.S.C.

§ 1983 (2000).    We dismiss the appeal for lack of jurisdiction

because the notice of appeal was not timely filed.

          Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5) or reopens the appeal period

under Fed. R. App. P. 4(a)(6).   This appeal period is “mandatory

and jurisdictional.” Browder v. Director, Dep’t of Corr., 434 U.S.

257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).

          The district court’s order was entered on the docket on

March 3, 2005.   The notice of appeal was filed on April 12, 2005.

Because Griffin failed to file a timely notice of appeal or obtain

an extension or reopening of the appeal period, we dismiss the

appeal.   We also deny Griffin’s pending motion for abeyance and

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                         DISMISSED




                               - 3 -